Citation Nr: 1142878	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  06-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arterial hypertension, claimed as secondary to service-connected diabetes. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision by the above VA RO, which in pertinent part denied service connection for arterial hypertension. 

This issue was remanded by the Board for further development in April 2009. 

In his Form 9, the Veteran requested a personal hearing before a local hearing officer.  The hearing was scheduled in July 2006; however, the Veteran submitted a statement indicating he was canceling the hearing. 

Additional evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued in March 2010.  However, the Board notes that this evidence essentially consists of translations of evidence that had already been previously submitted.  Moreover, the Veteran's representative indicated in the October 2011 Informal Hearing Presentation that the Veteran wished to waive the RO's jurisdiction over this evidence in the interest of expediting appeal.  As such, the Board may proceed to adjudicate the claim.


FINDING OF FACT

Hypertension was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative medical evidence of record does not show hypertension to be etiologically related to a disease, injury, or event in service, to include a service-connected disability.





CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service, may not be presumed to have been incurred in service, and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2009).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a May 2009 letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board notes that the Veteran submitted an Authorization and Consent to Release Information form for Dr. A.M. in January 2005.  The Veteran was notified in a May 2005 letter that 2 requests had been made for these records.  Subsequently, the Veteran submitted records from this physician.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examinations for his hypertension claim in June 2009.  The examiner reviewed the claims files, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the change amounts to a substantive change in the regulation. For this reason, and because the Veteran's claim was filed before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Certain diseases, to include hypertension, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).
	
The Veteran contends that his current hypertension is related to service-connected diabetes.

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

As an initial matter, the Board notes that the Veteran was granted service connection for diabetes based on exposure to herbicides.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  The Board has considered the effects of this revision to 38 U.S.C. § 1116.  However, the Board notes that 38 C.F.R. § 3.309(e) was specifically amended to include a new Note 3, which indicates that, for the purposes of this section, the term ischemic heart disease does not include hypertension.  Therefore, hypertension is not among the diseases considered to be presumptively associated with exposure to agent orange or herbicides and service connection cannot be awarded on that basis.

A review of the Veteran's service treatment records reveals no complaints, treatment, or diagnoses of hypertension or high blood pressure.  The Veteran's blood pressure was recorded as 130/80 on his January 1967 pre-induction Report of Medical Examination and as 108/50 on his July 1969 separation Report of Medical Examination.  On his July 1969 separation Report of Medical History, the Veteran indicated that he did not have high or low blood pressure.

A review of the Veteran's post-service medical records reveals that he has a current diagnosis of hypertension.  The exact date that the Veteran was diagnosed with hypertension is not clear from the outpatient records.  However, the Veteran's hypertension appears to have post-dated his diagnosis of diabetes.  A VA primary care follow-up note dated in March 2003 includes an assessment of history of diabetes mellitus type II high blood pressure microvascular disease.  It was noted that blood sugar control was important to prevent further microvascular complications.  Lisinopril was prescribed.  

VA examination in January 2005 noted that the Veteran's hypertension was discovered in 1990 and that he has been a diabetic for 20 years.  Diagnosis was arterial hypertension, under control.  The examiner indicated that arterial hypertension was not as likely as not due to or related to the Veteran's service-connected diabetes.

The Board has considered the negative VA opinion, but noted in the April 2009 remand that the examiner did not provide any rationale for his opinion or discuss the fact that diabetes predated the diagnosis of hypertension.  The Veteran underwent a VA examination for diabetes in September 2006.  However, the examiner did not discuss whether there was a relationship between diabetes and hypertension.  Considering the absence of rationale for the negative opinion and the VA primary care note suggesting a relationship between diabetes and hypertension, the Board remanded this issue so that another VA examination could be afforded.

In June 2009, the Veteran underwent another VA examination.  The examiner reviewed the claims file.  It was noted at this examination that the Veteran has had hypertension since 1990.  Upon examination, the Veteran was diagnosed with arterial hypertension.  Upon examination of the Veteran and review of the claims file, the examiner determined that, although the Veteran's hypertension was diagnosed in 1990, after his diagnosis of diabetes mellitus in 1975, there is no evidence of microalbuminuria (renal involvement) in today's examination.  For this reason, the examiner concluded that the Veteran's hypertension is not likely related to his service-connected diabetes mellitus, and that there is no evidence of hypertension aggravation on available files.   

With regard to establishing service connection on a presumptive basis under 38 C.F.R. § 3.309(a), the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated hypertension to a compensable degree within one year of discharge from active duty.  As such, service connection for hypertension cannot be granted on a presumptive basis.  

With regards to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  The Board notes that the Veteran's service treatment records do not reflect that the Veteran had high blood pressure or hypertension during service.  The claims file contains no medical evidence linking a current diagnosis of hypertension to service, and the Veteran has never asserted that he developed hypertension during his active duty service or as a direct result of his active duty service.  Therefore, service connection cannot be warranted on a direct basis.  See Shedden, supra. 

With regard to establishing service connection on a secondary basis, the Board notes that the June 2009 VA examiner specifically indicated that, although the Veteran's hypertension was diagnosed in 1990, after his diagnosis of diabetes mellitus in 1975, there is no evidence of microalbuminuria (renal involvement) upon examination.  The examiner went on to determine that the Veteran's hypertension is not likely related to his service-connected diabetes mellitus, and there is no evidence of hypertension aggravation on available files.  The claims file contains no medical evidence to the contrary.  Therefore, service connection cannot be established on a secondary basis.    

The Board has considered the Veteran's contentions that his hypertension is related to his service-connected diabetes.  The Board recognizes that the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, while the Board has considered his lay assertions, the Board ultimately places more weight on the opinion of the June 2009 VA examiner as to the relationship between the Veteran's disabilities.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension must be denied on presumptive, direct, and secondary bases.  See 38 U.S.C.A §5107 (West 2002).





ORDER

Entitlement to service connection for arterial hypertension, claimed as secondary to service-connected diabetes is denied. 





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


